             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00156-MR-WCM


KEPHART CONSTRUCTION            )
COMPANY and MARK KEPHART,       )
                                )
                   Plaintiffs,  )
                                )
     vs.                        )            ORDER
                                )
RONALD ACKLEY and               )
DEPARTMENT OF VETERAN           )
AFFAIRS,                        )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on the Motion to Dismiss Complaint

Pursuant to Fed. R. Civ. P. 12(b)(6) by Defendant Department of Veterans

Affairs (“VA”) [Doc. 4] and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 7] regarding the disposition of that motion.

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the VA’s motion and to submit a

recommendation for its disposition.

     On December 27, 2019, the Magistrate Judge filed a Memorandum

and Recommendation in this case containing conclusions of law in support
of a recommendation regarding the VA’s motion. [Doc. 7]. The parties were

advised that any objections to the Magistrate Judge’s Memorandum and

Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the VA’s Motion to Dismiss should be granted and this

case should be remanded.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 7] is ACCEPTED; the VA’s Motion to Dismiss [Doc.

4] is GRANTED; and the Plaintiffs’ claims against the Department of Veteran

Affairs are DISMISSED WITH PREJUDICE.

         IT IS FURTHER ORDERED that, in the exercise of its discretion, the

Court declines to exercise supplemental jurisdiction over the Plaintiffs’

remaining state law claim. Accordingly, this matter is hereby REMANDED

to the General Court of Justice, District Court Division of Macon County,


                                       2
North Carolina, for further proceedings with respect to the Plaintiffs’ state law

claim against Defendant Ronald Ackley.

      IT IS SO ORDERED.
                              Signed: January 15, 2020




                                          3
